Title: To Thomas Jefferson from Henry Fry, 26 February 1805
From: Fry, Henry
To: Jefferson, Thomas


                  
                     Dr Sr—
                     Madison County Virginia Feby. 26th. 1805.
                  
                  The bearer Soringo Dow impressed with the desire to visit Urope & having heretofore vissitted the same in past, met with Insults & difficulties, for the want of the necessary Certificates of protection, his motives I believe to be the same that have influenced him to traverse the Continent—for your satisfaction & better information refer you to a personal interrogation, your advice & direction of what may be needful for him, I doubt not will be greatfully recd. since I had the pleasure of seeing or hearing from you my complaint has been fluctuating—for sometime greatly reliev’d thereform—tho’ low & yet weak—All seems to be quiet respecting the ensuing Election wherein we rest that yours is secure, therein may you long preside—and all happiness attend you possible in the envied Station is the sincere wish of 
                  Dr Sr. Your unworthy Servt.
                  
                     Henry Fry. 
                  
               